Order filed April 17, 2014




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-14-00223-CV
                                    ____________

                  IN THE INTEREST OF D.C., a Minor Child


                    On Appeal from the 257th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-05172J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue

      The notice of appeal was filed March 17, 2014. Appellant’s motion for
extension of time to file the notice of appeal was granted. Appellant has
established indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a).
The reporter’s record was due within 10 days after the notice of appeal was filed.
See Tex. R. App. P. 35.1(b); 28.4(a)(1). The record has not been filed. The court
reporter has not requested an extension of time to file the record.
      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is
filed. See Tex. R. Jud. Admin. 6.2(a). The trial and appellate courts are jointly
responsible for ensuring that the appellate record is timely filed. See Tex. R. App.
P. 35.3(c). The trial court must direct the court reporter to immediately commence
the preparation of the reporter’s record and must arrange for a substitute reporter,
if necessary. See Tex. R. App. P. 28.4(b)(1).

      Because the reporter’s record has not been filed timely in this accelerated
appeal, we issue the following order:

      We order Tiffani Yeates, substitute court reporter, to file the record in this
appeal on or before April 28, 2014. If Tiffani Yeates does not timely file the
record as ordered, the court will consider issuing an order requiring her to appear at
a hearing to show cause why the record has not been timely filed and why she
should not be held in contempt of court for failing to file the record as ordered.



                                   PER CURIAM